office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b06 jzoldak postf-136957-12 third party communication none date of communication not applicable uilc 263a 263a date date to carol b mcclure associate area counsel-houston group natural_resources and construction large business international from kari fisher assistant to the branch chief branch income_tax accounting subject definition of inherently permanent structures under sec_1_263a-8 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue when does an outdoor_advertising_display constitute an inherently_permanent_structure pursuant to sec_1_263a-8 of the income_tax regulations and therefore qualify as real_property for purposes of the domestic_production_activities_deduction under sec_199 of the internal_revenue_code generic fact pattern company constructs and maintains outdoor advertising displays billboards and rents advertising space on the billboards to customers company’s outdoor advertising displays consist of truckside billboards mobile billboards billboards mounted on wooden structures embedded in the ground traditional billboards and billboards mounted onto steel poles bolted or welded to a foundation modern billboards company is frequently required to obtain building permits or other licenses from governmental agencies before constructing traditional and modern billboards company’s traditional and modern billboards are designed to withstand severe weather and require the use of construction machinery and equipment to install or remove postf-136957-12 the traditional and modern billboards are installed on leased land and company’s land leases range from durations of days to years the 30-day leases provide for day period automatic renewals unless terminated by written notice from either party other leases do not explicitly provide for automatic renewal all lease agreements require company to remove the traditional and modern billboards at the expiration of each lease it is the practice of company as well as company’s industry to continue land leases until the billboards subject_to the leases are no longer profitable accordingly percent of company’s traditional and modern billboards have remained on the same parcels of land since their initial construction unlike the traditional and modern billboards however company relocates its mobile billboards on a frequent basis often weekly to locations that are best suited to meeting a particular client’s advertising objectives situation mobile billboard consists of advertising display faces attached to the side of an operable truck the display faces attached to the truck are approximately feet high by feet wide company moves mobile billboard to a different location to times monthly based on an advertising agreement with customer situation traditional billboard consists of an advertising display face nailed to a wooden support frame that is attached to one wooden pole feet in length the display face made of exterior grade plywood sheets i sec_5 feet high by feet wide the wooden pole is set feet into the ground and secured in place by a ring of concrete inches deep traditional billboard is installed using construction machinery and equipment company entered into a land lease for a 30-day term to install traditional billboard on landlord’s real_property the lease automatically renews every days unless either party cancels in writing the lease has automatically renewed for the last years company is required to remove traditional billboard at the termination of the 30-day lease or any subsequent renewal situation modern billboard consists of an advertising display face mounted to a steel frame that is attached to structural steel poles the steel poles are mounted to a 14-feet deep concrete and steel foundation the display face made of metal is feet high by feet wide company obtains a building permit before constructing modern billboard which is designed to remain anchored during severe weather conditions modern billboard is periodically subject_to an inspection process to ensure structural integrity modern billboard is installed using construction machinery and equipment company postf-136957-12 entered into a land lease for a 3-year term to install modern billboard on landlord’s real_property the lease contains an early release clause law and analysis under sec_199 the sec_199 deduction is determined by applying a percentage to the lesser_of the taxpayer's qualified_production_activities_income qpai or taxable_income determined without regard to the sec_199 deduction the applicable_percentage i sec_3 percent for taxable years beginning in and percent for taxable years beginning in through and percent for taxable years beginning after under sec_199 qpai is determined by taking domestic_production_gross_receipts dpgr for the taxable_year less cost_of_goods_sold cgs allocable to such dpgr less other expenses losses or deductions which are properly allocable to such dpgr sec_199 provides the term dpgr means the gross_receipts of the taxpayer which are derived from any lease rental license sale exchange or other_disposition of qualifying_production_property qpp which was manufactured produced grown or extracted by the taxpayer in whole or in significant part within the united_states sec_199 defines qpp as including tangible_personal_property sec_1_199-3 defines the term tangible_personal_property as any tangible_property other than land real_property described in sec_1_199-3 sec_1_199-3 defines real_property to mean buildings items that are structural_components of buildings inherently permanent structures as defined in sec_1_263a-8 other than machinery as defined in sec_1_263a-8 including items that are structural_components of inherently permanent structures inherently permanent land improvements oil_and_gas wells and infrastructure real_property defined in sec_1_263a-8 includes land unsevered natural products of land buildings and inherently permanent structures the term inherently_permanent_structure ips is defined in sec_1_263a-8 to include property that is affixed to real_property and that will ordinarily remain affixed for an indefinite period of time as the words inherently permanent suggest the essential character of an inherently_permanent_structure is that the property requires attachment to real_property to be able to perform its intended function for a duration of time not initially known thus this definition establishes two basic criteria for an ips first it is affixed to real_property second it will ordinarily remain affixed for an indefinite period of time the ips definition is illustrated by numerous examples including swimming pools roads bridges tunnels paved parking areas and other pavements special foundations sec_1_263a-8 also provides that any property not otherwise described in sec_1_263a-8 that constitutes other tangible_property under the principles of former sec_48 and sec_1_48-1 is treated for the purposes of sec_1_263a-8 as an inherently_permanent_structure postf-136957-12 wharves and docks fences inherently permanent advertising displays inherently permanent outdoor lighting facilities railroad tracks and signals telephone poles power generation and transmission facilities permanently installed telecommunications cables broadcasting towers oil_and_gas pipelines derricks and storage equipment grain storage bins and silos sec_1_263a-8 uses the term affixed to real_property for its ordinary and common sense meaning that is physically connected or attached affixation to real_property may be accomplished by weight alone sec_1_263a-8 embedding a structure in the ground can establish attachment to real_property in addition mounting a structure to a foundation can accomplish adequate connection to real_property similarly affixation may be achieved when the means of connection secure a structure to real_property to withstand severe weather conditions if installation of the structure involves the use of construction machinery and equipment attachment to real_property may be indicated for purposes of determining when a structure is physically attached to real_property it is irrelevant that the means of connection permit removal without damage to the structure a structure attached by weight alone is likely removable without damage similarly a structure bolted to a cement foundation that is embedded in the ground is likely removable without damage but nevertheless is connected to real_property however the manner of affixation should sufficiently secure the structure so that it will remain in place to be able to perform its intended function an ips will ordinarily remain affixed to real_property for an indefinite period of time the term ordinarily remain affixed for an indefinite period of time under sec_1_263a-8 means that the structure will typically remain affixed to real_property for the period during which the structure is expected to be maintained to remain in operating condition and serve a useful function that is the useful_life inherent in the structure a structure that has to be connected to real_property to be able to provide utility or to be able to perform its intended function is a structure that will ordinarily remain affixed to real_property for an indefinite period of time thus in general the structure is attached without any fixed plan to remove it at a particular date in the future and the exact date when a structure will be removed is neither known nor knowable when it is affixed the term ordinarily remain affixed for an indefinite period of time recognizes that even an inherently_permanent_structure may become disconnected from real_property the term ordinarily requires that usually or in most cases the structure will remain attached to real_property but recognizes that a structure may become detached from real_property for various reasons for example a structure may become dismounted from real_property by hurricane force winds or intentionally detached by construction machinery or equipment should the structure need to be repaired moved to another location or disposed of the possibility or occurrence of temporary or permanent removal from real_property does not transform the intrinsically permanent nature of a structure postf-136957-12 practices of an industry or taxpayer also may be instructive as to whether a particular structure or type of structure is likely to stay connected to real_property for the useful_life inherent in the structure for example a structure that must be attached to land to be functional may remain connected to real_property for an indefinite period of time even when the lease_term is definite and the removal of the structure is required at the expiration of the lease in that case industry or taxpayer practice will likely be to renew the land lease until the structure’s inherent useful_life is exhausted or the structure is no longer profitable also for consideration is how much time and expense are involved in affixing the structure to be able to function if a taxpayer makes the decision to expend significant resources to affix a structure to real_property to be able to perform its intended function it likely demonstrates the inherent permanency of the structure a structure though does not exist in perpetuity to the contrary it deteriorates or becomes obsolete over time accordingly remain affixed for an indefinite period of time cannot sensibly be interpreted to require that the structure remain attached to real_property forever because virtually no property would satisfy that definition including most if not all of the examples in sec_1_263a-8 conclusion while a determination is made based on the totality of the circumstances in each case an outdoor_advertising_display is an inherently_permanent_structure under sec_1 263a- c and is therefore real_property for purposes of the domestic_production_activities_deduction under sec_199 when it is attached to real_property and will ordinarily remain connected to real_property to be able to perform its intended function situation mobile billboard is not an inherently_permanent_structure under sec_1_263a-8 mobile billboard is not attached to real_property nor is it intended to remain stationary indefinitely to be able to perform its intended function advertising rather mobile billboard is a truck with advertising faces attached and is intended to be moved frequently see tam noting a mobile billboard mounted on wheels and held in place with ropes and stakes would not be an inherently_permanent_structure for purposes of sec_1_263a-8 situation traditional billboard is an inherently_permanent_structure under sec_1_263a-8 traditional billboard is an inherently permanent advertising display similar in nature to the example of a telephone pole an ips generally constructed with a wooden pole in mobile billboard is also not other tangible_property for purposes of former sec_48 and sec_1_48-1 postf-136957-12 sec_1_263a-8 traditional billboard is connected to real_property because a wooden pole feet in length is set in the ground and secured in place by concrete attachment to real_property is also indicated by the use of construction machinery and equipment to install traditional billboard traditional billboard was constructed to stay connected to real_property to be able to perform its intended function advertising thus traditional billboard will ordinarily remain in place for an indefinite period of time it is irrelevant for this determination that traditional billboard was constructed on landlord’s property under an initial 30-day lease or that the lease automatically renews every days until either party cancels these lease terms if anything suggest that the actual duration of the lease is not known when the parties entered into the lease here the 30-day lease has been renewed for years regardless the stated lease duration known before the construction of traditional billboard the automatic renewal provision in the lease or the actual duration known at the final expiration of the lease does not change the essential character of the inherently_permanent_structure the intrinsic permanency of a structure is not determined in hindsight the provision requiring removal at the end of the lease also does not alter the inherently permanent nature of the traditional billboard’s structure there is no requirement that a structure be installed with the intention of being permanently attached to real_property nor must the structure literally remain connected forever to be an inherently_permanent_structure situation modern billboard is an inherently_permanent_structure under sec_1_263a-8 modern billboard is an inherently permanent advertising display similar in nature to the example of a broadcasting tower in sec_1_263a-8 an ips typically bolted to either a foundation buried in the ground or to a building modern billboard is attached to real_property because steel poles are mounted to a 14-feet deep concrete and steel foundation in addition modern billboard required a building permit was installed with construction machinery and equipment was engineered to withstand severe weather conditions and is periodically inspected for structural integrity considering the expense and time involved with obtaining designs with appropriate specifications and building permits installation and the process of periodic inspections these facts indicate that the intrinsic nature of modern billboard is of a permanence required by sec_1_263a-8 modern billboard was constructed to stay connected to real_property to be able to perform its intended function advertising thus modern billboard will ordinarily remain in place for an indefinite period of time it is irrelevant for this determination that modern billboard was constructed on landlord’s property under a 3-year lease with a provision for early termination the stated lease duration or the possibility that the lease may be terminated early or the foundation and the advertising display are viewed here as components of one unit_of_property for purposes of sec_1_263a-10 regardless the foundation is real_property under sec_1_263a-8 because it will ordinarily remain affixed for an indefinite period of time postf-136957-12 renewed does not fix in time the actual duration of modern billboard’s attachment to real_property nor change the intrinsic character of the inherently_permanent_structure case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
